McSherry, J.,
delivered the opinion of the Court.
This is an action of trespass on the case for libel. The declaration contains three counts. A demurrer to the whole declaration was filed and upon being ruled good judgment was entered for the defendant, and the plaintiff then took this appeal. The defendant is the owner, proprietor and publisher of a newspaper called the “ Daily News.” The words which are complained of and which were published by the defendant are as follows : “ Mr. davy lewis, proxy for some one in the Sixth District, a member of the Populist Club in this city, before which he has made several talks, who would be an anarchist if he thought it would pay.” Meanings are ascribed to these words by the innuendoes employed in the three counts of the narr. The demurrer, of course, admits the publication of the alleged defamatory language by the defendant, its untruthfulness and the malice which prompted its promulgation ; but raises the questions, first, whether the words as explained by the jmmendoes-are actiqnable, and secondly, whether the innuendoes fairly •express the effect and meaning of the published words. Upon demurrer it is always the province of the Court to determine whether the words charged in the declaration amount in law to libel or slander. Dorsey v. Whipps, 8 Gill, 462 ; Haines v. Campbell, 74 Md. 158 ; Avirett v. The State, 76 Md. 510. And it is equally matter of law as to whether an innuendo is good; that is to say, whether it is fairly warranted by the language declared on, when that language is read, either by itself, or in connection with the inducement and colloquium, if there be an inducement and colloquium set forth. Avirett v. State, supra ; Solomon v. Lawson, 8 Q. B. 828. But the innuendo cannot enlarge, extend or add to the sense or effect of the words declared on, or properly impute to them a meaning which the publication, either in itself, or taken in connection with the inducement and colloquium, does not warrant or fairly imply.
Now, what words are libelous ? “ It is well settled that any publication which tends to injure one’s reputation and *473expose him to hatred or contempt, if made without lawful excuse, is libelous.” Negley v. Farrow, 60 Md. 175; Snyder v. Fulton, 34 Md. 128; Hagan v. Hendry, 18 Md. 191. Malice, in an action of this kind, consists in intentionally-doing without justifiable cause that which is injurious to another, and everything injurious to the character of another, is, in this action, taken to be false, until it is shown by plea to be true. Therefore eveiy publication injurious to the character, is, in law, false and malicious, until the presumption of falsehood is met by plea of the truth, or the presumption of malice is removed by showing a justifiable occasion-or motive. 1 Am. Lead. Cases (ed. of 1857), 116 notes to the case of Steele v. Southwick.
The words complained of charge that the plaintiff “ would be an anarchist if he thought it would pay,” and the innuendo defining their import in the first count is, “ meaning thereby and intending to charge that the plaintiff would for a monéy consideration be an anarchist.” The second count, after setting forth a definition of the word anarchist, explains the meaning of the alleged libelous publication to be that the plaintiff would for a money consideration be an anarchist and engage in the unlawful, treasonable and felonious designs and acts of anarchists. And the third count avers that the word anarchist means a person who, actuated by mere lust of plunder, seeks to overturn by violence all constituted forms and institutions of society and law and order and all right of property; and that the words “ if he thought it would pay,” mean that the plaintiff would, if he thought it would inure to his personal gain, from mere lust of plunder, endeavor to destroy all right of property and all law and order.
Falsely publishing of an individual that he is an anarchist is libelous. Cerveny v. Chicago Daily News Co., 13 L. R. A. 864. The declaration alleges that an anarchist is universally accepted by all law-abiding persons in all countries as meaning an enemy and conspirator against all law and social order, and as one who uses unlawful, violent *474and felonious means to destroy property and human life, and as one who is treasonable to the government under which he lives, and employs assassination of persons in authority as means of accomplishing his unlawful designs against society. Obviously, then, to publish of and concerning an individual that he is such an enemy of law, of order, of society and of human life, is grossly libelous, and is far from merely charging him, as suggested in the argument, with being only a political propagandist, advocating visionary schemes, for anarchy, as defined in the declaration, and as generally understood, is avowed hostility to all governments, and open antagonism to all political parties, every one of which professes to support some form of government, and generally that which its members consider the best. It cannot be doubted that all law-abiding, right-thinking men regard with abhorence the individual who justifies or approves of the bloody and atrocious means to which anarchists resort, the world over, in furtherance of their reckless and revolutionary designs against every form of government and against every right of property. It is equally apparent, that to accuse another of being an anarchist, in the sense in which the term is generally accepted, is to accuse him of that which will inevitably injure his reputation and expose him to obloquy and ignominious reproach. If this be so, then, to publish of another that he “ would be an anarchist if he thought it would pay,” is to impute to him the possession of that degree of moral obliquity and turpitude which would mark him as a fit person, if he were personally benefited thereby, to do the violent and felonious acts of which anarchists are known or believed to be guilty. -It fixes upon him a stigma which_ would cause all honest and.upright people to shun him, because a man who would be an anarchist if it would pay him to be-one, is of necessity not only a person devoid of all moral restraint, but one under the dominion of the worst of human passions, and ready, for self-aggrandizement, to commit the most grievous crimes against the State, against so*475ciety and against the individual. And it matters not whether the alleged motive that influences him be an ex-; pectation of pay in actual money, or the hope of personal gain inspired by the mere lust of plunder, for in either event the obvious meaning of the charge is, that for gain, however acquired, he would be willing to become an obdurate criminal, an enemy of mankind and a conspirator against the government under which he lives. Surely such a person would merit universal execration, and to charge that an individual would be thus guilty for gain, would undeniably subject him to contempt and hatred, and would, therefore, be actionable in itself.
(Decided June 19th, 1895.)
It only remains to inquire whether the innuendoes do more than point out or define the meaning of the libelous words ; and about this there can be no possible difficulty. They neither enlarge them nor give to them a significance at variance with their natural and ordinary meaning. The plaintiff is named in the article. He is named, too, in such a manner as necessarily to expose him to ridicule, for the initial letters of both his Christian and surname are printed in small type, with an obvious view of belittling him in the public estimation. The innuendoes further set forth the meaning of the words “ anarchist ” and “ pay and they ascribe to them their usual and generally accepted import, defining them in a paraphrastic way, and pointing out that they were intended to apply to the plaintiff. This is strictly within the office of an innuendo.
For the reasons we have given we consider the declaration sufficient in law. We do not deem it necessary to examine and review the various cases cited by the appellee’s counsel in the exceptionally able arguments made by them at the bar, because the law respecting libel is too well settled in Maryland to be shaken by decisions elsewhere, even if upon a strict analysis those decisions were shown to be in conflict with our own.

Judgment reversed with costs above and below, and new trial awarded.